Citation Nr: 1431414	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-26 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability. 

2. Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	W. Christopher Castro, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel

INTRODUCTION

The Veteran served on active military duty from November 1970 to February 1975. He also served in the Army Reserve from March 1980 to April 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In March 2014, the Veteran testified before the undersigned at a Board hearing. A copy of the transcript has been reviewed and is in the file. 

The July 2010 notice of disagreement (filed by the Veteran's lawyer at the time) listed only three conditions: the cervical spine disability, the lumbar spine disability and tinnitus (tinnitus was granted by the RO in September 2013). However, in several statements, the Veteran and his attorney referred to a left shoulder disability (see January and May 2011 letters) which was a service connection issue denied in July 2009. At the March 2014 Board hearing, where the Veteran was represented by his current attorney, it was agreed that the only two issues on appeal were before the Board; service connection for the cervical and lumbar spine disabilities (Board Transcript, p 2). 


FINDINGS OF FACT

1. A lumbar spine disability is not shown to have had its clinical onset in service or within one year of service. 

2. A cervical spine disability is not shown to have had its clinical onset in service or within one year of service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  The criteria for entitlement to service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In a February 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013). 

While an April 2009 VA general medical examination was conducted, no VA opinion was offered regarding the claims of service connection.  In this regard, a VA medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but does have several other components. 38 C.F.R. § 3.159(c)(4)(i) (2013). These components include: (A) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) evidence establishing that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309 and 3.313, manifesting during an applicable presumptive period (provided the claimant has the required service or triggering event to qualify for that presumption); and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2013). Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service. 38 C.F.R. § 3.159(c)(4)(i)(C)(ii) (2013).

Here, it is undisputed the Veteran has a diagnosis of lumbar and cervical spine disabilities (see February 2009 MRI reports showing cervical spondylosis and the lumbar spine epidural lipomatosis and minimal lumbar disc disease). However, as explained further below, the Board finds there is no showing of an event, injury or disease in service or a showing that the Veteran has the required service or triggering event to qualify for that presumption 38 C.F.R. §§ 3.307 and 3.309.  There is also a lack of competent and credible evidence otherwise suggesting that the current disorders are related to service.  Therefore, the Board finds that a VA opinion is not necessary for this claim. VA's duty to assist is not invoked where there is no reasonable possibility that such assistance would aid in substantiating the claim. See 38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Relevant service treatment, Social Security Administration (SSA), and VA records have been associated with the claims file. While the Veteran has asserted there are outstanding service treatment records from Ft. Campbell, Kentucky, the Board finds that initially all service records were pulled from the VA Record Center and Vault in January 2009. A Personnel Information Exchange System (PIES) response from March 2009 showed that all available service treatment records were mailed but noted that the Veteran was in the Army Reserve and may have taken possession of his medical records at some point; no additional records were available. In April 2013, the Veteran denied having any treatment records for his Reserve period of service. In June 2011, a PIES response indicated that all service personnel records were mailed. 

In October 2011, the Veteran's attorney at the time asserted that it was possible VA was missing service treatment records from the Veteran's time at Ft. Campbell; this issue was also raised at the Board hearing (Transcript, p 11). As explained above, it appears all appropriate repositories were searched for records. The file itself shows reports of medical examination (RMEs) from enlistment and separation for the period of active duty service and an enlistment examination from the later Army Reserve period. Finally, as explained below, the Board does not find the Veteran's testimony regarding an accident and hospitalization in service credible because in 1980 he denied past hospitalization, past injuries, or a recurrent back problem. The Board finds all available service treatment records are in the file. 

Finally, in Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the regulation; (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veterans Law Judge described the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty would be helpful in establishing the claim. At this time, neither the Veteran nor his attorney representative (who was present at the hearing) has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2). The Board finds the duties to notify and assist have been met. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). While back and neck disabilities generally are not listed, "arthritis" (also known as degenerative joint disease or DJD) is considered a chronic disease. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Shedden, 381 F.3d at 1167; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety (90) days or more and a chronic disease such as arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran and probative value of the evidence of record in its whole. See Washington v. Nicholson, 19 Vet. App. 362 (2005), 38 C.F.R. § 3.159(a)(2) (2013) (Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498. Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise. Rather, the probative value of lay statements is to be weighed like all other evidence. Bardwell v. Shinseki, 24 Vet. App. 36 (2011) (holding that VA did not err in rejecting lay evidence of exposure to gases or chemicals on the basis that the exposure was not documented in personnel records and distinguishing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) which dealt with lay evidence of medical symptoms that were not recorded in service treatment records).

Here, the Board does not find the lay statements asserting that the Veteran was involved in a car accident in service to be credible. 

The Veteran contended in his January 2009 claim that his back and neck pain began when he was in a in a car accident in June 1973. He was treated in at a local hospital in Kentucky. Also in January 2009, he reported to a VA primary care doctor that he had chronic neck and low back pain intermittently since an accident as a young man. In April 2009, at a VA general medical examination, he reported being in a "vehicle collision" in 1973 while in the military and that he had back and neck pain ever since. However, he also admitted his memory was not very good (see April 2009 statement and April 2013 report of general information). In January 2011, he elaborated that he lost control of his station wagon on the way to work. It rolled several times and came to a stop against a crane on a construction site. The highway patrol arrived and he was taken by ambulance to a local private hospital, treated and released. He had follow up treatment at Ft. Campbell for his neck and back. 

In support of his claim, an April 2010 affidavit was submitted by the Veteran's mother. She stated the Veteran was in accident in 1973 while driving his car to Ft. Campbell; he injured his neck and back. She has always been close to her son and did not know of any other injury to neck and back. These injuries received ongoing treatment. The file also contains photographs of a car showing damage. 

In January 2011, the Veteran's first ex-wife stated that she had been married to the Veteran when he was in car accident with a 1973 Pinto station wagon; he totaled the car. "He was taken to hospital, checked out and released." 

In October 2011, the Veteran's attorney at the time stated that he had made every effort to obtain documentation of this accident, including calling insurance companies, hospitals and car dealerships. Unfortunately, he stated, due to the large time gap, no evidence was available. 

At the March 2014 Board hearing, the Veteran stated he was traveling to Ft. Campbell in the later part of 1973 when he fell asleep at wheel and lost control of his vehicle, which flipped and came to rest at a construction site (Transcript, p 4). The Veteran remembered the accident occurred in 1974. Id. He described the car in the photos (originally taken for insurance purposes) he submitted; the car top was caved in, the rear axle was bent and it was destroyed from turning over many times (pp 5-6).  At the hospital no broken bones were found and he was treated for pain (p 6).  He saw his military doctor on the Monday following the accident at Ft. Campbell. Id. He was put on light duty with pain pills (p 7). His neck, back and shoulder were injured. Id. He was in the military for another year after the accident (Transcript, p 9).  He contended to have sought continued treatment during service and that his injuries persisted to the present day. Id. 

Service records show the Veteran was stationed in Ft. Campbell, Kentucky from November 1972 until June 1974; he was in Germany until August 27, 1974. During this period, he had several performance reviews, which were positive (see November 1973, June 1974 and November 1974 reviews). 

The records confirm an accident that occurred involving not the Veteran, but his wife at the time. A November 1974 medical statement regarding hardship and dependency noted that the Veteran's wife at the time, "N." (She also apparently went by her middle name, "S.", according to accompanying lay statements) had multiple thoracic spine fractures due to an auto accident on August 16, 1974.  She was examined by a military doctor, who did not believe that the Veteran's wife could take care of herself in the absence of her husband.  Separation for the Veteran was recommended.  A December 1974 letter from the chaplain also recommended a hardship discharge for the Veteran, as did a statement from S. 

The Veteran himself wrote to explain that since the accident his wife had been totally dependent on him; he had to take care of the household and their son. If his wife went with him back to Germany, there would be no one to take care of her and no one to take care of his son (family and friends were helping now). Other lay statements from friends noted his wife was unable to care for their son or herself. 

In January 1975 the hardship/dependency separation was approved. The report of medical examination (RME) clinical evaluation of the spine was normal and no defects were noted. 

The file reflects that the Veteran later divorced S. and remarried in 1977 (he later also divorced his second wife). 

In March 1980, the Veteran enlisted in the Army Reserve. The RME again showed a clinical evaluation of the spine was normal. The whole physical was normal, except a decrease in visual acuity was noted. On the report of medical history (RMH), he denied recurrent back pain. He stated he had never been a patient in any type of hospital. He denied any other injuries. He responded "no" to the question: "Have you consulted or been treated by clinics, physicians, healers or other practitioners within the past five years for other than minor illnesses?" On a screening physical examination sheet from the same month, he denied difficulty standing, loss of normal movement, back trouble or "any period of hospitalization." 

Service personnel records from 1980 show unexcused absences and in December 1980 he was relieved from duty due to "temporary physical disqualification." In 1982 he was discharged from Reserve service but as he was not present for duty, the certification and orders were sent to his last known address. 

After the 1982 discharge record, there is no evidence until the Veteran first filed his claim and started being treated at VA in 2009. 

The Veteran, his mother and his first ex-wife are competent to report what they each actually experienced, to include being in accident in service, having pain or watching the Veteran show signs of pain and observed the Veteran in the hospital. However, the Board finds that the Veteran's denial of past hospitalization or recurrent back pain in March 1980 undermines his statement that he had back pain and an accident in 1973 or 1974. 

Overall, the Board finds the omissions regarding S.'s August 1974 accident (and his reason for separation) to be suspicious because the record shows her accident was a significant event and if the Veteran had been injured in an accident as well it seems like something he would either report or be noted at separation in 1975-especially because he was trying to get the hardship discharge at that time. Instead, the 1975 RME does not reflect symptoms, a diagnoses or complaints regarding the spine.

The affidavit signed by the Veteran's mother states she "had knowledge" of the accident in service but does not state she observed the accident, the Veteran in the hospital or his recovery or residual injury. She did personally witness his discomfort over the years. The Board finds this statement to be of limited probative value because what is important is what she actually observed and not just what the Veteran told her happened. 

The photos submitted are not dated and do not provide sufficient support that the Veteran was in a car accident in 1973. The photos, as well as the other lay statements do not overcome the Veteran's denials regarding past hospitalization and spine symptoms in 1980. The Veteran's statements in 1980 were created closer in time to the period in question and for the purposes of determining his physical condition. The January 1975 RME, March 1980 RMH, and March 1980 screening physical examination sheet are assigned high probative weight as a result. 

Even assuming for the sake of argument that the Veteran was in an accident in service, it still does not make sense that he would later deny hospitalization, past injuries and recurrent back problems in 1980 in direct contradiction to what he now claims. For all these reasons, the Board assigns the lay statements submitted no weight. Caluza, 7 Vet. App. 498; Bardwell, 24 Vet. App. 36. 

Given these findings, the Board finds no competent evidence that a lumbar or cervical spine disability was incurred in service, was present within one year of separation from service or that there were continuous symptoms since service. See Shedden, 381 F.3d at 1167; Walker, 708 F.3d 1331; 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. On a direct and presumptive basis, the preponderance of the evidence is against the claim for service connection for lumbar and cervical spine disabilities. The reasonable doubt doctrine is not for application and the claim is denied. See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Service connection for a lumbar spine disability is denied. 

Service connection for a cervical spine disability is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


